PER CURIAM.
Defendant appeals the sentence he received upon revocation of his probation contending it to be illegal under Troupe v. Rowe, 283 So.2d 857 (Fla.1973). The State has filed a brief in agreement with the appellant suggesting that the matter be remanded for resentencing. In view of this, we remand for resentencing. Counsel are directed to the opinion of this Court in Fogelman v. State, 410 So.2d 564 (Fla. 4th DCA 1982).
REMANDED FOR RESENTENCING.
LETTS, C. J., and BERANEK and GLICKSTEIN, JJ., concur.